        Case 5:20-cv-00617-FB-ESC Document 83 Filed 06/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


RONALD K. PAGE, ON BEHALF OF                    §
THEMSELVES AND ALL OTHERS                       §
SIMILARY SITUATED;                              §                 SA-20-CV-00617-FB
                                                §
                  Plaintiff,                    §
                                                §
vs.                                             §
                                                §
STATE FARM LIFE INSURANCE                       §
COMPANY,                                        §
                                                §
                  Defendant.                    §

                               ORDER SETTING VIDEO HEARING

       Before the Court in the above-styled cause of action is Plaintiffs’ Motion for Class

Certification [#79]. The District Court has referred all pretrial matters to the undersigned for

disposition. Plaintiffs have requested a hearing on their motion. The Court will set the motion

for a hearing.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Class Certification [#79] is

set for a videoconference hearing via Zoom at 1:00 p.m. on August 18, 2021. All parties are

required to appear by Zoom for the hearing. The information to join the hearing is as follows:

       Join ZoomGov Meeting: https://txwd-uscourts.zoomgov.com/j/16126729723

       Meeting ID: 161 2672 9723

       If there are questions regarding the Zoom appearance, the parties should contact Valeria

Sandoval, Courtroom Deputy, at txwdml_chambers_sa_judgechestney@txwd.uscourts.gov.

       Because earlier hearings in other cases may be in progress at the time attorneys log-in for

their scheduled hearing, attorneys may be required to wait in the Zoom “waiting room” until the

Courtroom Deputy addresses them. Parties should review the July 15, 2020 Standing Order


                                                1
       Case 5:20-cv-00617-FB-ESC Document 83 Filed 06/23/21 Page 2 of 2




Regarding Telephone or Video Teleconference Hearings, which is available upon request from

the Courtroom Deputy and on the Court’s website.

       IT IS SO ORDERED.

       SIGNED this 23rd day of June, 2021.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE




                                             2
